Name: Commission Regulation (EEC) No 421/89 of 20 February 1989 abolishing the countervailing charge on fresh lemons originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 89 Official Journal of the European Communities No L 49/13 COMMISSION REGULATION (EEC) No 421/89 of 20 February 1989 abolishing the countervailing charge on fresh lemons originating in Cyprus Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Cyprus can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 383/89 (3), introduced a countervailing charge on fresh lemons origi ­ nating in Cyprus ; Whereas the present trend of prices for products origina ­ ting in Cyprus on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 381 1 /85 Q, recorded or calculated in accordance with the provisions of Article 5 of that HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 383/89 is hereby repealed. Article 2 This Regulation shall enter into force on 21 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . (3) OJ No L 44, 16. 2. 1989, p. 31 . (4) OJ No L 220, 10. 8 . 1974, p. 20, 0 OJ No L 368, 31 . 12. 1985, p. 1 .